Citation Nr: 1209110	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  97-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
Entitlement to an evaluation greater than 40 percent for lumbosacral degenerative disc disease and arthritis, residual of lumbosacral strain.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from October 1971 to February 1973. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
This case was originally before the Board in June 1999, at which time the Board found that the Veteran had not filed a timely substantive appeal to a March 1995 rating decision granting a 40 percent evaluation for a low back strain.  The Veteran appealed that portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In conjunction with a joint motion, the Court vacated the June 1999 Board decision and remanded the case to the Board in March 2000, for readjudication consistent with the joint motion.
 
In January 2001, the Board determined that the Veteran filed a timely substantive appeal to a March 1995 rating decision regarding an increased rating.  The issue of entitlement to an increased rating for lumbosacral strain, to include the issue of entitlement to restoration of a 40 percent disability rating for lumbosacral strain from January 1, 1998 was remanded for additional development.  The evaluation issues were again remanded in March 2004.  
 
In March 2011, the RO restored the 40 percent evaluation for the service-connected lumbosacral spine disability effective January 1, 1998.  The case was subsequently returned to the Board by the RO in Philadelphia, Pennsylvania.  
 
The Veteran provided testimony before the undersigned Veterans Law Judge in September 1998 and September 2003.  Transcripts are associated with the record.  
 
The Board notes that the Veteran also perfected an appeal regarding waiver and validity of a debt.  An August 2009 letter indicates that a determination was made that the Veteran was not a fugitive felon and he no longer had a debt.  It was noted that since the overpayment no longer existed, the appeal was considered withdrawn.  Thus, this issue is not for consideration by the Board.  
 
 
FINDINGS OF FACT
 
1.  Prior to March 1, 2000, the Veteran's lumbar spine disability was not manifested by a pronounced intervertebral disc syndrome.  
 
2.  For the period beginning March 1, 2000, the Veteran's lumbar spine disability was manifested by a pronounced intervertebral disc syndrome.  There is no evidence of vertebral fracture or unfavorable ankylosis of the spine.  
 
3.  For the period beginning September 23, 2002, the Veteran's lumbar spine disability is manifested by no more than a severe limitation of lumbar motion and bilateral lower extremity radiculopathy, moderate on the left and mild on the right.  
 
4.  For the period beginning September 26, 2003, the Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; bilateral lower extremity radiculopathy remains moderate on the left and mild on the right.  
 
 
CONCLUSIONS OF LAW
 
1.  Prior to March 1, 2000, the criteria for an evaluation greater than 40 percent for lumbosacral degenerative disc disease and arthritis, a residual of lumbosacral strain, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  
 
2.  For the period beginning March 1, 2000, the criteria for a 60 percent evaluation, and no more, for lumbosacral degenerative disc disease and arthritis, a residual of lumbosacral strain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  
 
3.  For the period beginning September 23, 2002, the Veteran's back disorder should be recharacterized to reflect his entitlement to separate evaluations for chronic orthopedic and neurologic manifestations of service-connected lumbar spine disability.  Specifically, a 40 percent evaluation for orthopedic manifestations, a 20 percent evaluation for left lower extremity radiculopathy, and a 10 percent evaluation for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a,  Diagnostic Codes 5243, 8520 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Initially, the Board observes that the Veteran's claim of entitlement to an increased evaluation for service-connected lumbar spine disability was filed and rated prior to the enactment of the VCAA.  Notwithstanding, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in July 2004, October 2005, March 2006, November 2006, and March 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He has been provided notice of applicable rating criteria, to include the changes in the rating schedule, and of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the May 2011 supplemental statement of the case.  
 
VA has also fulfilled its duty to assist the Veteran.  The claims file contains VA medical records, private medical records, and Social Security Administration records.  The Veteran was provided numerous examinations throughout the appeal period.  In April 2011, additional orthopedic and neurologic examinations were requested.  Reports of Contact dated in April and May 2011 indicate that the Veteran refuses to attend any additional examinations.  The Board is aware of 38 C.F.R. § 3.655 (2011), but considering the length of the appeal period and the number of VA examinations already conducted with regard to the claim for increase currently on appeal, the Board finds the evidence sufficient for rating purposes and will consider the claim on its merits.  
 
Throughout the course of this appeal, the Veteran has been provided the opportunity to present pertinent evidence.  He also testified at two Board hearings.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Analysis
 
In September 1973, the RO granted entitlement to service connection for a low back strain and assigned a 20 percent evaluation effective February 17, 1973 under38 C.F.R. § 4.71a,  Diagnostic Code 5295.  In March 1995, the evaluation was increased to 40 percent effective February 3, 1995.  In October 1997, the evaluation for lumbosacral strain was decreased to 20 percent effective January 1, 1998.  As noted in the introduction, the 40 percent evaluation was eventually restored.  Thus, the issue on appeal involves entitlement to an evaluation greater than 40 percent and stems from the March 1995 decision.
 
In assessing the merits of this claim, the Board acknowledges that the Veteran was originally service-connected for lumbosacral strain only and there appeared to be some question as to whether his subsequent disc disease was related to same.  The claims file contains numerous magnetic resonance imaging (MRI) studies documenting degenerative disc disease.  The record also contains conflicting opinions regarding the etiology of same.  Notwithstanding, in March 2011, the RO recharacterized the service-connected disability as lumbosacral degenerative disc disease and arthritis, residual of lumbosacral strain. Hence, service connection is in effect for degenerative disc disease.
 
Regarding whether the claimed neurologic symptoms are related to service-connected lumbar spine disability versus nonservice-connected diabetes, the Board observes that the claims file contains various opinions on this subject.  That is, there are opinions relating lower extremity complaints to low back pathology, to diabetes, or to some combination thereof.  For example, a May 1998 private neurology note indicates that electromyography would not distinguish between diabetic neuropathy and radiculopathy.  A February 1999 VA neurosurgery note indicates that diabetic neuropathy was complicating present symptomatology.  A May 1999 private medical statement indicates that the Veteran has lumbar radiculopathy due to degenerative disc disease, which is further complicated by uncontrolled diabetes.  A July 1999 VA record indicates that the Veteran had degenerative disc disease with superimposed diabetic neuropathy left leg and that it may be in fact that the back and leg pain was being accentuated by diabetes.  An April 2000 statement from Dr. A.E. indicates that the left leg foot drop was related to diabetes and the weakness in the right lower extremity was due to guarding as a result of the L5-S1 herniation.  An addendum to an October 2002 VA examination indicates that it was impossible to answer the question in favor of one etiology versus the other.  A June 2008 VA primary care note indicates that the peripheral neuropathy is most likely related to lumbar disc disease and also possibly diabetic neuropathy.  
 
On review, it does not appear that the etiology of the lower extremity complaints can be precisely determined.  Thus, for purposes of this decision, the Board considers such complaints and findings related to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
During the pendency of this appeal, the rating criteria for evaluating a lumbosacral strain were revised effective September 26, 2003.  The rating criteria for evaluating intervertebral disc syndrome were amended, effective September 23, 2002, and September 26, 2003.  See 38 C.F.R. Appendix A to Part 4 - Table of Amendments and Effective Dates since 1946 (2011). 
 
Since this claim was initiated prior to the regulatory amendments, the Board will evaluate the Veteran's low back disability under both the former and the revised criteria in order to ascertain which version would afford him the highest rating.  According to VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicted with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   
 
Notwithstanding, none of the above cases or General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable version of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations. 
 
In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria at any time on or after September 23, 2002 or September 26, 2003 respectively.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 34531 (2000); 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 
 
Under the criteria in effect prior to September 26, 2003, a severe limitation of motion of the lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent evaluation was also assigned for a severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes; or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 
 
In addition, prior to September 23, 2002, a 40 percent evaluation was warranted for intervertebral disc syndrome where the Veteran suffered severe, recurring attacks with intermittent relief.  A 60 percent rating was warranted where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a , Diagnostic Code 5293. 
 
The regulations regarding the evaluation of intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations an intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is assigned a 60 percent rating; and intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
 
Note 1 to this provision provides that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from an intervertebral disc syndrome that are present constantly, or nearly so. 
 
Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 
 
Effective from September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the criteria in the revised general rating formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
 
i. For the period prior to September 23, 2002
 
On VA examination in March 1995, the Veteran reported low back pain.  He was then working as a teacher.  He did not wear a brace.  On physical examination, posture was erect and gait was normal.  He had 40 degrees of forward flexion of the lumbar spine, and then he had pain.  Hyperextension, lateral and side-bending appeared to be within normal limits.  There were no neurological deficits.  X-rays revealed degenerative changes at L4-5 with loss of height of the disk space.  The final diagnosis was recurrent low back strain, history of back trauma during his time in the military.  
 
An April 1995 private orthopedic record documents the Veteran's complaints of back pain and aching in the right hip, occasionally down the right leg to the foot in the ball area.  Examination revealed a minimal decrease in range of motion.  Forward flexion produced discomfort in the right low back, L5-S1 area.  Reflexes and sensation were fine.  Strength was excellent in the lower extremities and gait was fine.  The impression was mainly more of a muscular back strain with a deep component, just a little weakness of the discs but cannot get any evidence on exam or x-ray today.  
 
A March 1996 private chiropractor note indicates that the Veteran was able to actively and passively forward flex at the waist to 35 degrees.  Extension was to 8 degrees.  Bilateral lateral bending of the dorsolumbar spine was limited to 10 degrees.  All motion was judged to be quite painful.  
 
The Veteran underwent a disability evaluation for Social Security purposes in April 1996.  He reported throbbing low back pain with shooting pain down the left posterior leg approximately five times per day.  He also reported left lower extremity weakness.  On physical examination, dorsolumbar flexion was to 80 degrees, extension was to 10 degrees, and bilateral lateral flexion was to 25 degrees.  Strength was 5/5 throughout except the left lower extremity was 5-/5 throughout.  Pin prick and light touch were intact in the lower extremities.  No gait deviations were noted.  The assessment included chronic low back pain with subjective evidence of radiculopathy, limited objective findings of radiculopathy.  
 
At a December 1996 VA examination the Veteran reported some stiffness in his back after sitting for two to three hours.  He did not wear a brace.  On physical examination the appellant's posture was erect and gait was normal.  He could forward flex to touch his toes with his fingertips.  The lumbar musculature was nontender and there was no spasm.  Hyperextension, lateral, and side bending were within normal limits.  There were no neurological deficits.  There was no functional loss due to pain on movement.  The Veteran's gait was normal and he did not use a cane.  The diagnosis was recurrent low back strain. 
 
The Veteran was awarded Social Security Administration benefits based on disability (disorders of the back and diabetes mellitus) beginning in August 1997.  
 
Private records dated in April 1998 indicate that the Veteran is able to bend forward and bring his fingertips down below his knees.  He could get up on his toes and heels though he protested he could not.  Reflexes were symmetrical in the sitting position and motor function appeared intact.  Pain was predominantly on the left side so the right side at L5-S1 was not considered significant.  
 
At the September 1998 hearing, the Veteran reported that his disability was worsening and that the periods of incapacitation were lengthening, from maybe 7 to 8 days to almost 3 to 4 weeks.  
 
A May 1999 statement from Dr. M.M. indicates that the Veteran underwent current perception testing in January 1999.  Test results showed essentially very mild nerve involvement in most areas but more significant damage in the 5th toes on each foot.  This can cause pain, numbness or burning.  
 
The Veteran was evaluated in the VA neurosurgery clinic in February 1999.  He presented with an antalgic gait and used a walking cane.  He had a gross restriction of lumbar flexion, extension and lateral rotation.  The examiner could not detect any focal motor deficits in his lower extremities.  There was reduced sensation to touch over the L5 and S1 dermatomes on the left side.  The examiner noted longstanding low back pain with predominantly left leg radicular symptoms.  A neurosurgery note dated in July 1999 documented complaints of excruciating low back and left leg pain.  Low back flexion and extension at the waist produced significant pain in all quadrants.  Motor strength was good in the lower extremities and reflexes were symmetric.  There was decreased sensation over the L5-S1 dermatome.  
 
An August 1999 statement from Dr. M.K. indicated that the Veteran had neuropathy demonstrated by significant and persistent disorganization of motor functions in two extremities resulting in sustained disturbance of gross and dexterous movements, and of gait and station.  
 
The Veteran was evaluated by a private physician, Dr. C.G., in August 1999.  A  neurologic examination revealed that the lower extremities were symmetrically normal throughout, with the exception that he was unable to hold his feet up on either side when heel walking.  He was able to walk well on his toes.  Assessment included possible bilateral lower extremity sensory radiculopathy.  
 
Private medical records dated in February 2000 show decreased lower extremity sensation with a 2-point discrimination on the left lower extremity more than the right.  There were no paresthesias and no foot drop noted.  
 
Private records dated March 7, 2000 indicate that the Veteran wore a drop foot brace on his left foot, although it was a little confusing if this was related to the back or diabetes.  On examination, he moved slowly and used a cane.  He walked without an obvious limp but was wearing the drop foot brace.  Extension was limited to maybe 20 degrees and forward flexion was to 30 degrees.  Reflexes and motor function appeared to be symmetrical in the sitting position.
 
An April 7, 2000 statement from Dr. A.E. indicates that the Veteran had right leg radiculopathy and the left leg appears to have a drop foot.  
 
The Veteran was seen by a private neurologist on April 18, 2000.  He had pain with flexion and weakness 3/5 of the left extensor hallucis and the foot dorsiflexor 4/5.  He had decreased sensation in the stocking distribution and decreased vibratory sensation in the toes.  Reflexes were reduced at the ankles and knees.  Clinical examination and nerve conduction studies were consistent with a diabetic sensory-motor neuropathy.  There was preexistent lumbar radiculopathy and the exam continued to show signs of nerve root irritation with positive straight leg raising.  
 
VA neurosurgery note dated in July 2001 shows complaints of excruciating back pain radiating down the left leg to the left toe.  He did not have any bowel or bladder complaints.  On examination of the lower extremities, there was weak dorsiflexion and plantar flexion, both at 4+/5.  Knee extension was diminished on the left.  Reflexes were diminished at the left ankle and knee.  The examiner noted symptomatic lumbar degenerative disease and that this was more than a lumbosacral sprain.  
 
A December 2001 statement from Us Orthotics & Prosthetics indicates that the Veteran was seen on March 1, 2000 for a left foot ankle foot orthosis (AFO) and a lumbar spine corset.  
 
A February 2002 VA rehabilitation outpatient note indicates that the Veteran ambulated with a cane at all times, but was able to drive, albeit not far.  Range of motion was diminished in all planes of the lumbar spine.  Strength was 4/5 in the lower extremities in all major muscle groups bilaterally, except plantar flexion which was 3/5 on the left.  
 
A July 2, 2002, VA neurosurgery report notes continued complaints of low back pain with weakness in the left lower extremity, getting worse in the last few months.  On physical examination, the Veteran ambulated with a cane and used a left foot AFO.  Lower extremity motor strength and reflexes were diminished. 
 
The Veteran underwent a VA examination on July 11, 2002.  He reported that he did not bend to put on his shoes, socks or pants and required a caregiver.  On physical examination, there was tightness involving the paralumbar muscles bilaterally.  He forward flexed to 20 degrees and extended to neutral only.  Side bending was 5 degrees at most in both directions.  Examination of the lower extremities showed weakness to dorsiflexion and plantar flexion of the left foot (3/5).  Extension of the left knee was 4/5; otherwise, there were no other distinct motor deficits involving the lower extremity.  
 
Prior to September 23, 2002, the Veteran's lumbar spine disability was evaluated as 40 percent disabling under Diagnostic Code 5295.  This was the maximum schedular evaluation available under both Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a (2002).

Considering the findings of degenerative disc disease and associated neurologic symptoms, the Board finds that Diagnostic Code 5293 is for application.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria for a 60 percent evaluation effective March 1, 2000, which is the date he was given a left foot AFO for foot drop.  This is the maximum evaluation available under the former Diagnostic Code 5293.  An evaluation greater than 60 percent is not warranted as there is no evidence of vertebral fracture or unfavorable ankylosis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (2002).  
 
Prior to March 1, 2000, however, the criteria for an evaluation greater than 40 percent were not met.  That is, the Board does not find neurologic findings sufficient to support assignment of the higher rating.  Only limited objective findings of radiculopathy were noted in April 1996 and no neurologic deficits were noted at the December 1996 examination.  The Board acknowledges the August 1999 statement from Dr. M.K. suggesting significant motor dysfunction, but this statement is not supported by objective evidence during that time period.  For example, objective testing in January 1999 showed only mild involvement in most areas, and private records in February 2000 showed decreased sensation but no paresthesias and no evidence of foot drop.  
 
ii. For the period from September 23, 2002
 
The Veteran underwent additional VA examination in October 2002.  There was limited range of motion actively.  He was able to forward flex to approximately 50 degrees.  He had weakness in dorsiflexion and plantar flexion of the left ankle and left great toe (3/5).  There was also weakness to extension and flexion of the left knee (4/5) and left hip (3-4/5).  
 
The Veteran was seen in the VA orthopedic surgery clinic in May 2003.  On physical examination, there was mild lumbar pain with flexion and extension.  There was numbness in the lateral foot on the left.  Knee flexion and extension, dorsiflexion, plantar flexion and eversion on the left were 4-/5; and 4+/5 on the right.  Deep tendon reflexes were +1 at the knees.  No reflexes were present at the ankles.  The impression was lumbar spondylosis, with slow progressive weakness in the lower extremities.  The Veteran was to obtain a new lumbar corset and left AFO.  
 
At the September 2003 hearing, the Veteran reported pain affecting his left leg, as well as foot drop.  He reported problems with his right leg too, and tingling in his toes and feet.  
 
As noted, the criteria for evaluating intervertebral disc syndrome were amended effective September 23, 2002.  Disability is to be evaluated either on the total duration of incapacitating episodes or by combining chronic orthopedic and neurologic manifestations.  
 
A 60 percent rating is the maximum evaluation based on incapacitating episodes.  Based on this decision, the Veteran is assigned a 60 percent evaluation effective March 1, 2000.  Thus, there is no basis for assigning a higher evaluation based on incapacitating episodes.  Indeed, despite the Veteran's reports, the objective evidence does not show incapacitating episodes as defined by regulation.   That is, there is no objective evidence of physician prescribed bed rest.
 
Resolving reasonable doubt in the Veteran's favor, the evidence of record shows a severe limitation of lumbar motion and thus, a 40 percent evaluation would be warranted for chronic orthopedic manifestations under Diagnostic Code 5292.  This is the maximum evaluation available based on limitation of motion, absent evidence of ankylosis.
 
Regarding neurologic manifestations, the evidence of record shows bilateral lower extremity radiculopathy, worse on the left.  Pursuant to the rating schedule, complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscular atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.  
 
The Board acknowledges that the Veteran uses a left foot AFO and there is some evidence of weakened knee flexion.  Notwithstanding, left lower extremity strength was consistently graded as 3/5 or greater.  The Veteran is able to flex his knee and clearly has active movement of the muscles below the knee.  Thus, the evidence, to include objective testing, does not support a finding of complete paralysis of the sciatic nerve.  The Board also does not find evidence of severe or moderately severe incomplete paralysis.  The Veteran does not have marked muscular atrophy and he is able to ambulate with a cane and even without his left foot brace.  On review, the Board finds the disability picture consistent with moderate incomplete paralysis on the left.  Thus, a separate 20 percent evaluation is warranted for the left lower extremity.  Findings on the right leg are largely sensory, with only minimal decrease in strength.  The Board finds the disability picture consistent with mild incomplete paralysis and a separate 10 percent evaluation, and no more, is warranted.  
 
The benefits granted do not reflect the application of the bilateral factor or the combined rating table.  This will be considered when the RO implements the separate evaluations granted herein.  
 
iii. For the period from September 26, 2003
 
VA primary care records show that the Veteran was seen in February 2004 with complaints of low back pain radiating to the right toe while driving.  He reported difficulty lifting his right foot off the pedal and right calf muscle numbness.  Neurologic examination was grossly normal.  Knee reflexes were 1+ bilaterally and the Veteran walked with a cane with normal coordination.  The examiner noted the complaints of right foot drop and further neurology consult was requested.  
 
In May 2004, the Veteran underwent a VA consultation for a chief complaint of leg weakness.  Motor examination of the lower extremities was limited due to pain and give-away weakness, but there was no visible atrophy.  Strength with foot dorsiflexion was equal bilaterally, overall at approximately 4 to 4+/5 bilaterally.  The gastrocnemius muscles showed no evidence of atrophy.  Sensory examination revealed mildly diminished vibratory sensation in the feet bilaterally but otherwise no localized findings.  The Veteran was able to ambulate with a slight limp on the right leg.  There was no evidence of right foot drop when he walked and he was able to walk on his heels for short distances.  He was not able to walk on his toes.  The examiner noted the Veteran's complaints of low back pain and weakness in the legs.  He stated, however, that the Veteran actually had a fairly well preserved neurological exam at this point.  
 
The Veteran underwent a VA peripheral nerves examination on December 6, 2004.  Motor examination of the lower extremities was difficult due to pain.  There was some give-way, however, overall strength in the right leg with full effort was about 5/5.  There was definite weakness in the left foot with dorsiflexion at approximately 4 to 4+/5.  There was no visible atrophy.  Sensory examination revealed mildly-to-moderately diminished vibratory sensation in the bilateral feet.  Reflexes were +1/4 bilaterally, except ankle reflexes, which were trace.  The examiner noted that the Veteran probably had chronic left-sided L5 radiculopathy from the back condition, which had resulted in left foot dorsiflexion weakness and caused problems with walking because of foot drop.  
 
The Veteran underwent a VA spine examination on December 22, 2004.  He walked with a cane and was able to walk without a steppage gait without his brace on.  Flexion was from 0 to 50 degrees.  Extension was to 10 degrees when pain stopped him and he had no further motion.  Left lateral motion produced pain at 45 degrees and right lateral motion to 55 degrees, with no further motion due to pain.  Left lateral bending was to 15 degrees, to 20 degrees with pain; and right lateral bending was to 25 degrees, to 30 degrees with pain.  In response to the question whether the Veteran experienced any neurologic symptoms due to his service-connected back disorder, the examiner stated that he found neither extensor hallucis longus weakness nor a negative straight-leg raising test which would be associated with the leg pain.  He noted, however, that there was a 1/2 inch atrophy of the left thigh.  He again noted that the Veteran was able to walk normally without his foot brace.  The examiner felt that the Veteran had some legitimate problems, but that there may be some exaggeration of symptoms.  
 
VA primary care note dated in April 2005 indicates that the Veteran's back pain was about the same.  He was advised that he would not benefit from surgery.  On neurological examination, motor strength was 5/5 in all four extremities.  A March 2006 note indicates muscle strength was 5/5 in all four extremities.  The Veteran reported continued burning, tingling, and numbness of the legs.  
 
A May 2006 record from Dr. B.C. indicates that the Veteran had an exacerbation of back pain after moving some things in his garage.  On examination, there was a marked degree of spasm in the lumbar paraspinals diffusely with extreme degree of hypertonicity.  Electromyography and nerve conduction studies of the bilateral lower extremities in September 2006 showed electrodiagnostic evidence of a predominantly axonal neuropathy of a mild degree electrically; and also superimposed on this a suggestion of active motor unit potential changes to muscles enervated by the right predominantly S1 root/segments.  
 
A June 2008 VA primary care note documents the Veteran's complaints of severe back pain.  He recently drove to Virginia but had to stop several times because of numbness in his legs.  He reported helping his disabled mother and was having problems moving a wheelchair.  On physical examination, he had lower lumbar muscle spasms, but no tenderness.  Straight leg raising was positive bilaterally.  

A May 2009 note indicates the Veteran was seen in the emergency room in April 2009 because he started having back and buttock pain while trying to help his mother.  He was given an injection of Toradol.  
 
The Veteran underwent a VA consult in January 2011 for complaints of left upper and lower limbs numbness.  He reported undergoing cervical spine surgery in 2008.  He continued to report chronic back pain.  On physical examination, he ambulated with an antalgic gait favoring his right hip.  Sensory examination disclosed distal sensory loss consistent with history of a polyneuropathy, confirmed by electromyography.  In the absence of focal weakness, the physician did not have much to offer.  Impression was lumbar degenerative disk disease, L3-S1 without significant stenosis or spondylosis or focal disk herniations on previous MRIs.  
 
On various occasions, the Veteran indicated that his private physician was planning on doing lumbar disc surgery.  There is no evidence,  however, that the appellant actually underwent any lumbar surgery.  
 
The rating schedule was again amended effective September 26, 2003.  As above, there is no evidence of incapacitating episodes as defined by regulation.  Under the general rating formula, the orthopedic manifestations of service-connected lumbar spine disability remain no more than 40 percent disabling.  That is, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  There is also no basis for consideration of a higher rating based on functional impairment under the revised criteria.  
 
Regarding the chronic neurologic manifestations, the Board finds no basis for assigning evaluations greater than 20 percent for the left lower extremity and 10 percent for the right lower extremity.  The evidence of record continues to show some diminished sensation and weakness in the lower extremities.  There is also reported foot drop on the left.  The Veteran, however, is able to ambulate without a steppage gait and electromyographic/nerve conduction studies in September 2006 showed only mild impairment.  The Veteran is also able to drive.  On review, the overall disability picture continues to approximate no more than moderate incomplete paralysis of the sciatic nerve on the left, and mild incomplete paralysis of the sciatic nerve on the right.  
 
The Board has effectively assigned staged ratings.  Hart.  
 
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his lumbar disability.  Higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.
 
Finally, the Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, however, is currently receiving a total disability evaluation based on unemployability due to service-connected disabilities.  
 
 
ORDER
 
Prior to March 1, 2000, an evaluation greater than 40 percent for lumbosacral degenerative disc disease and arthritis, residual of lumbosacral strain, is denied.
 
For the period beginning March 1, 2000, a 60 percent evaluation, and no more, for lumbosacral degenerative disc disease and arthritis, residual of lumbosacral strain, is granted, subject to the laws and regulations governing the award of monetary benefits.  
 
For the period beginning September 23, 2002, separate evaluations are granted for chronic orthopedic and neurologic manifestations of lumbosacral degenerative disc disease and arthritis, residual of lumbosacral strain, subject to the laws and regulations governing the award of monetary benefits, as follows: 40 percent for 

orthopedic manifestations; 20 percent for neurologic manifestations of the left lower extremity; and 10 percent for neurologic manifestations of the right lower extremity.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


